Citation Nr: 1508635	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran withdrew his claim for an increased rating for posttraumatic stress disorder (PTSD) in a March 2012 statement submitted to the RO in writing.  In light of the Veteran's statement, the Board considers the identified claim to be withdrawn and no longer in appellate status.

A videoconference hearing was held before the undersigned Acting Veterans Law Judge in September 2012.  A transcript has been associated with the Veteran's claims file.  


FINDING OF FACT

COPD did not have onset in service and is not otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have COPD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  In this respect, through an April 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the April 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2009 letter.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the April 2009 letter.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent, identified medical records have been obtained and considered, including the Veteran's service treatment records as well as records of post-service treatment from both private and VA providers.  The Veteran was afforded a VA medical examination in September 2009, with an addendum medical opinion added in May 2010.  The Board notes that the Veteran takes issue with his examinations.  Following his first examination, the Veteran complained that the examiner was looking for symptoms related to asbestosis, for which he is not seeking service connection.  However, a review of the examination report indicates that the examiner was determining the overall nature and etiology of the Veteran's respiratory disability.  The Veteran also asserts that the examiner ignored data and reports that are favorable to his claim.  However, as discussed below, a review of these examinations indicates that the examiner gave reasoned explanations concerning the information provided by the Veteran.  

The Board notes that, in its March 2012 statement, the Veteran's representative asserts that the examiner was not qualified to provide an opinion, inasmuch as she was a nurse practitioner who had to conduct research in order to provide an opinion.  This assertion is not sufficient to overcome the assumption that the examination was performed adequately by a competent medical professional absent some apparent ambiguity or deficiency in the report.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  On its face, the examination report is adequate.  It describes in detail the etiology of the Veteran's COPD and was performed by a certified nurse practitioner and thus by a competent medical professional.  Although the Veteran's representative makes a conclusory assertion that the fact that she had to perform research is evidence that she was not qualified, the Board finds otherwise.  Rather, the Board finds that her research, and her application of it to the Veteran's symptoms and history, shows that her opinion was competent and sufficiently informed.  The Veteran's representative also asserts that the examiner misinterpreted an article from the American Journal of Industrial Medicine.  However, it is the Veteran's representative who has misinterpreted the article in question.  That article is facially inapplicable to the Veteran's military service, inasmuch as it is a study of service members who personally sprayed herbicide in Vietnam-not individuals such as the Veteran, who served in the Navy and did not engage in such activity.  

The Veteran has had ample opportunity to provide additional information or evidence, and he filed statements and information in support of his claims.  In addition, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in September 2012.  The Board thus finds that there is no indication of available, pertinent outstanding evidence that needs to be obtained. 

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has demonstrated that he has a current disability, inasmuch as he was diagnosed with COPD at his first VA examination.  He can also demonstrate an in-service injury or event, as asbestos exposure is conceded given his work as a machinist's mate.  Herbicide exposure is also conceded given that the Veteran served aboard a ship that had brown water service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).  The Veteran has also asserted exposure to other fumes and chemicals, as discussed below, and the Board has no reason to question the Veteran's credibility on such exposure.  Therefore, the remaining issue is the existence of a nexus between his current COPD and service.  Here, the Board finds that the Veteran cannot establish such a nexus.

As an initial matter, the Board notes that the Veteran's service treatment records do not mention illnesses or symptoms related to a respiratory disorder.  Specifically, the Veteran's August 1967 separation examination noted normal lungs and chest.  Submarine physicals from July and October 1964 also noted a normal heart and lungs.  There is also no evidence of continuous and persistent symptomology since service, as the Veteran testified before the Decision Review Officer that his respiratory difficulties did not begin until he was in his forties, at least twenty years since he left service.  

The Veteran further concedes that he does not have asbestosis.  However, he still asserts, in part, that his in-service asbestos exposure was the cause of his current COPD.  In that connection, the Veteran's September 2009 VA examiner explained in her report that asbestos exposure does not cause COPD or obstructive lung disease.  Rather, the examiner concluded that the Veteran's COPD was due to his smoking.  In reaching this conclusion, the examiner stated that no lung disease due to asbestos exposure was identified in the Veteran's case.  Thus, to the extent that the Veteran asserts that the examiner was looking for symptoms related to asbestosis, this is incorrect.  Rather, the examiner was merely trying to determine whether the Veteran's COPD had any causal relationship to his asbestos exposure.  

The Veteran has also asserted that his COPD could be related to his in-service herbicide exposure, or to exposure to lead paint fumes and fumes from JP-5 jet fuel.  To address these contentions, the RO obtained an addendum medical opinion in May 2010 to determine whether there was any relationship between the Veteran's claimed exposures and his COPD.  At that time, the examiner noted the Veteran's assertion that chemical exposure could cause emphysema symptoms to appear and that VA medical staff had informed him that his Agent Orange levels were "higher than normal."  The examiner stated, however, that there is no single test to detect dioxin levels and again gave a negative opinion regarding a link between the Veteran's COPD and service, in particular to exposure to Agent Orange or fumes from paint or jet fuels.  The examiner stated that the American Lung Association does not report any direct effects of paint, lead paint, or fumes with any respiratory condition.  Moreover, the examiner noted, the Agency for Toxic Substances and Disease Registry does not correlate a relationship between COPD and JP-5 exposure.  Rather, cigarettes are overwhelmingly identified as the most important risk factor for COPD.  The examiner also noted studies showing that reported dust exposure appears to be a more significant factor with chronic respiratory ailments than gases or fumes.  The examiner also noted that the Institute of Medicine has not found any relationship between COPD and Agent Orange.

The examiner also discussed several Internet articles the Veteran had supplied in support of his claim.  Two pieces reported upon a study published in the American Journal of Industrial Medicine showing that members of the Army Chemical Corps had a 60 percent increased risk of chronic respiratory problems.  Specifically, the article indicated that Army veterans exposed to phenoxyherbicide in Vietnam experienced significantly greater risks of non-malignant lung diseases.  The Veteran also submitted an article from familydoctor.org concerning occupational lung disease.  However, the examiner pointed out that phenoxyherbicide is not the same chemical as dioxin, the chemical at issue in Agent Orange.  The examiner also noted that the study highlighted in the articles presented by the Veteran did not actually find a significant change in medical conditions when compared to the general population.  Finally, the examiner stated that the other article provided by the Veteran offered only general information, but not direct studies or conclusions.  As discussed above, the Board notes that the Veteran takes issue with how the examiner interpreted the American Journal of Industrial Medicine article.  However, that article need not be considered, as the Veteran did not spray herbicides during his service in Vietnam.  

The Board acknowledges that the Veteran has submitted multiple documents in support of his claim, including a 2008 report from the American Lung Association and information concerning distillation procedures aboard Navy ships.  However, the Board notes that the American Lung Association's report in fact stated that smoking is the leading risk factor for COPD.  Although the report also noted occupational exposure as a risk, the VA examiner considered the Veteran's occupational history in reaching her negative opinions.  The report supplied by the Veteran also discussed occupational lung diseases, such as asbestosis.  However, by its own words, this report does not consider COPD an occupational lung disease.  The Veteran also submitted a September 2012 letter from a fellow service member, which discussed exposure to JP-5 fuel and asbestos, both issues considered by the examiner.  In addition, regarding the distillation procedures used by Navy ships, the Veteran's herbicide exposure is conceded, as discussed above.  Further, as discussed by the examiner, there has been no link found between dioxin, the compound at issue in Agent Orange, and COPD.  The Veteran has also contended that chlorine was used aboard the distilling unit on his ship and that he was exposed to chlorine while working on the ship, which exposure could have led to his later development of COPD.  However, as discussed above, the examiner considered the Veteran's contentions and nevertheless reached the conclusion-based on not only her own medical expertise but also extensive research into the current state of medical knowledge regarding causes and risk factors for COPD-that the Veteran's COPD is due not to any chemical exposures but to his smoking habit.  

In short, although the Veteran believes that his current COPD is related to his exposure in service to substances such as Agent Orange, asbestos, JP-5 fuel and fumes, paint and paint fumes, or chlorine from the distiller unit, he is not competent to offer an opinion in this regard, especially since there were no continuous and persistent symptoms since service.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the respiratory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, in order for the Veteran's claim to be granted, the record must contain persuasive medical evidence linking the present disorder to service.  Here, however, the medical evidence does not lead to a conclusion of service connection.  Indeed, as noted above, the weight of the evidence supports the findings of the September 2009 and May 2010 VA examiner, who offered unfavorable opinions as to any relationship between any current COPD and the Veteran's period of military service, including his multiple claimed exposures to asbestos, herbicides, fuel, and fumes.  

As noted above, as a layperson, the Veteran has no competence to give a medical opinion in complex cases such as this.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition such as COPD that requires specialized testing to diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinions that COPD was not caused or aggravated by service or by any in-service chemical or asbestos exposure.  Thus, the Veteran's own assertions as to the etiology of his current COPD have no probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The Veteran has not submitted a medical opinion in support of his claim, and the only relevant medical evidence of record-the opinions of the VA examiner-are negative, finding that the Veteran's COPD is due not to any chemical or asbestos exposure but instead to his long history of smoking.  Because these opinions are not controverted by any probative medical evidence of record, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for COPD must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for COPD is denied.


____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


